Case 2:20-cv-03423-AB-PVC Document 5 Filed 04/23/20 Page 1 of 6 Page ID #:26

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3423 AB (PVC[)                                   Date: April 23, 2020
Title           Brett Andrew v. Daniel Austin Walzl




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Petitioner:               Attorneys Present for Respondent:
                     None                                             None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
             MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
             PETITIONER’S APPLICATION TO PROCEED IN FORMA
             PAUPERIS BE DENIED FOR LACK OF JURISDICTION
             (Dkt. No. 2)

       On April 13, 2020, Petitioner Brett Andrew, who also identifies himself as “Brett
Andrew: House of Nelson” or “Brett Andrew Nelson,” a Colorado resident proceeding
pro se, filed a document captioned “Motion to Confirm Forigen Judgement [sic] Award”
pursuant to 9 U.S.C. § 9. (“Motion,” Dkt. No. 1, at 3). The Motion is supported by a
Memorandum of Law, (id. at 4-8), a copy of an alleged arbitration award, (id. at 9-14), a
“Cover Sheet Motion to Confirm Forigen Judgement [sic] Award,” (id. at 1-2), and an
“Affidavit of Process” attesting that a copy of the Motion was served on Ashley Morgan
Burgemeister, who is not a named Respondent, in Alamosa County, Colorado on April 6,
2020. (Id. at 15).

       Petitioner claims to have obtained an arbitration award in the amount of
$6,898,000.00 against the sole named Respondent, Daniel Austin Walzl, a Colorado state
court judge. Petitioner brings this action under the Federal Arbitration Act (FAA) to
confirm the purported arbitration award. Although Petitioner asserts that he and
Respondent “entered into an agreement which provided that the parties would settle any

CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 6
Case 2:20-cv-03423-AB-PVC Document 5 Filed 04/23/20 Page 2 of 6 Page ID #:27

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3423 AB (PVC[)                             Date: April 23, 2020
Title           Brett Andrew v. Daniel Austin Walzl


dispute arising out of the agreement by arbitration according to Brett Jones, Arbitrator,”
he does not attach a copy of the parties’ alleged agreement to the Motion.

        Prior to filing the instant action in this Court, on April 9, 2020, Petitioner filed an
identical action in the District of Colorado against the same Respondent seeking an order
confirming the same purported arbitration award in the same amount as this action. See
Brett Andrew: House of Nelson v. Daniel Austin Walzl, D. Colo. Case No. 20-1012 LTB
(GPG). Like the instant action, the Colorado action includes a “Motion to Confirm
Forigen Judgement [sic] Award,” (id., Dkt. No. 3, at 1), a Memorandum of Law, (id. at 2-
6), a copy of the alleged arbitration award, (id. at 7-12), a “Cover Sheet Motion to
Confirm Forigen Judgement [sic] Award,” (id. at 13-14), and an “Affidavit of Process”
reflecting that a copy of the Motion was served on Ashley Morgan Burgemeister in
Alamosa County on April 6, 2020. (Id. at 15). The Court’s page-by-page comparison of
the documents filed in the two actions reveals that the papers filed in this Court are
simply verbatim copies of the papers filed in the Colorado action. The Magistrate Judge
in the Colorado action has issued a recommendation that the action be dismissed for lack
of subject matter jurisdiction. (See generally id., Dkt. No. 8). To date, the
recommendation of the Magistrate Judge in the Colorado action has not yet been adopted
and judgment has not yet been entered.

        Pending before this Court is Petitioner’s request to proceed in forma pauperis.
(Dkt. No. 2). “A district court may deny leave to proceed in forma pauperis at the outset
if it appears from the face of the proposed complaint that the action is frivolous or
without merit.” Tripati v. First Nat. Bank & Tr., 821 F.2d 1368, 1370 (9th Cir. 1987).
“An in forma pauperis complaint is frivolous if ‘it had no arguable substance in law or
fact.’” Id. (quoting Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir. 1985). Here,
Petitioner’s Motion may be frivolous because it appears that the Court lacks jurisdiction
over this FAA matter.

       “Federal courts are courts of limited jurisdiction. They possess only that power
authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America,

CV-90 (03/15)                         Civil Minutes – General                         Page 2 of 6
Case 2:20-cv-03423-AB-PVC Document 5 Filed 04/23/20 Page 3 of 6 Page ID #:28

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3423 AB (PVC[)                            Date: April 23, 2020
Title           Brett Andrew v. Daniel Austin Walzl


511 U.S. 375, 377 (1994). “A federal court is presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears.” Stock West, Inc. v.
Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.1989). The burden to establish
federal jurisdiction “rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at
377. Statutes conferring jurisdiction on federal courts must be strictly construed. See
Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996).

       The issue of subject matter jurisdiction may be raised sua sponte by the Court at
any time during the course of the proceedings. Snell v. Cleveland, Inc., 316 F.3d 822,
826 (9th Cir. 2002). Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure,
the Court must dismiss an action if the Court lacks subject matter jurisdiction.

       Petitioner brings this action under the FAA to confirm an alleged arbitration
award. To determine whether a federal court has jurisdiction over an arbitration
confirmation case under the FAA, the court must first determine whether it has an
independent basis for federal jurisdiction. General Atomic Co. v. United Nuclear Corp.,
655 F.2d 968, 969 (9th Cir. 1981) (applicants in federal district court seeking
confirmation of an arbitration award under 9 U.S.C. § 9 must demonstrate independent
grounds of federal subject matter jurisdiction irrespective of the FAA). A federal court
has jurisdiction over a petition invoking the FAA “if the federal court would have
jurisdiction over the underlying substantive dispute.” Geographic Expeditions, Inc. v.
Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010). Second, the parties
must have agreed that any eventual arbitration award would be subject to judicial
confirmation. See 9 U.S.C. § 9 (“If the parties in their agreement have agreed that a
judgment of the court shall be entered upon the award made pursuant to the arbitration,
and shall specify the court, then at any time within one year after the award is made any
party to the arbitration may apply to the court so specified for an order confirming the
award[.]”).

       As to step one of the inquiry, there are two statutory bases for federal subject
matter jurisdiction: federal question jurisdiction under 28 U.S.C. § 1331 and diversity

CV-90 (03/15)                         Civil Minutes – General                     Page 3 of 6
Case 2:20-cv-03423-AB-PVC Document 5 Filed 04/23/20 Page 4 of 6 Page ID #:29

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3423 AB (PVC[)                              Date: April 23, 2020
Title           Brett Andrew v. Daniel Austin Walzl


jurisdiction under 28 U.S.C. § 1332. For federal question jurisdiction, § 1331 provides
that “[t]he district courts shall have original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States.” For diversity jurisdiction,
§ 1332(a) provides in relevant part that “[t]he district courts shall have original
jurisdiction of all civil actions where the amount in controversy exceeds the sum or value
of $75,000 . . . and is between (1) citizens of different States.”

       Petitioner invokes federal question jurisdiction under 28 U.S.C. § 1331 and
specifically identifies § 9 of the FAA as the source of the federal question. However,
Petitioner’s reliance on § 9 of the FAA appears misplaced. As the Supreme Court has
explained:

        The Arbitration Act is something of an anomaly in the field of federal-court
        jurisdiction. It creates a body of federal substantive law establishing and
        regulating the duty to honor an agreement to arbitrate, yet it does not create
        any independent federal-question jurisdiction under 28 U.S.C. § 1331 or
        otherwise.

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n. 32 (1983); see
also Garrett v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 7 F.3d 882, 884 (9th Cir.
1993) (explaining that the Supreme Court “has unequivocally held that the [Federal
Arbitration] Act ‘does not create any independent federal-question jurisdiction.’”)
(emphasis in original; quoting Southland Corp. v. Keating, 465 U.S. 1, 15 n.9 (1984)).
Therefore, because the “FAA is not a jurisdictional grant, . . . federal courts may only
hear claims under the Act when there is an independent basis for federal jurisdiction.”
G.C. & K.B. Investments, Inc. v. Wilson, 326 F.3d 1096, 1103 n.4 (9th Cir. 2003).

        “A case aris[es] under federal law within the meaning of § 1331 . . . if a well-
pleaded complaint establishes either that federal law creates the cause of action or that the
plaintiff’s right to relief necessarily depends on resolution of a substantial question of
federal law.” Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689-90

CV-90 (03/15)                         Civil Minutes – General                         Page 4 of 6
Case 2:20-cv-03423-AB-PVC Document 5 Filed 04/23/20 Page 5 of 6 Page ID #:30

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3423 AB (PVC[)                              Date: April 23, 2020
Title           Brett Andrew v. Daniel Austin Walzl


(2006) (alterations in original; internal quotation marks omitted) ). Petitioner does not
allege facts demonstrating that federal law creates the cause of action or that his right to
relief depends on resolution of a substantial question of federal law. Accordingly,
Petitioner does not appear to have met his burden to establish federal question
jurisdiction under § 1331.

       Petitioner also fails to allege facts establishing that diversity jurisdiction under
§ 1332 is appropriate because he alleges that all of the parties are citizens of Colorado.
See Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978) (“[D]iversity
jurisdiction is not to be available when any plaintiff is a citizen of the same State as any
defendant.”).

        Even if Petitioner had established that this Court has an independent basis for
jurisdiction over the instant matter, he has not adequately established the existence of an
agreement between the parties to be bound by arbitration. “A petitioner seeking the
confirmation of a foreign arbitral award satisfies its burden by submitting copies of
(1) the award and (2) the agreement to arbitrate.” Pharmaniaga Berhad v.
E*HealthLine.com, Inc., 344 F. Supp. 3d 1136, 1141 (E.D. Cal. 2018), appeal dismissed
sub nom. Pharmaniaga Berhad v. EHealthLine.com, Inc., 2018 WL 6918873 (9th Cir.
Dec. 21, 2018). Although Petitioner alleges that such an agreement exists, he did not
attach it to the Motion.

        Finally, even if the Court had an independent basis for jurisdiction and Petitioner
were able to submit a copy of the parties’ purported agreement to be bound by arbitration,
this action is entirely duplicative of the identical action that Petitioner filed first in the
District of Colorado. Where duplicative actions are proceeding in different courts, “the
court of the later-filed action should defer to the jurisdiction of the court of the first-filed
action by . . . dismissing, staying, or transferring the later-filed suit.” SAES Getters S.p.A.
v. Aeronex, Inc., 219 F. Supp. 2d 1081, 1089 (S.D. Cal. 2002); see also R.R. St. & Co.
Inc. v. Transp. Ins. Co., 656 F.3d 966, 974–75 (9th Cir. 2011) (“[C]ourts usually avoid



CV-90 (03/15)                         Civil Minutes – General                         Page 5 of 6
Case 2:20-cv-03423-AB-PVC Document 5 Filed 04/23/20 Page 6 of 6 Page ID #:31

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3423 AB (PVC[)                            Date: April 23, 2020
Title           Brett Andrew v. Daniel Austin Walzl


duplicative litigation when similar cases are pending in two different federal courts
. . . .”) (emphasis omitted).

       Accordingly, Petitioner is ORDERED TO SHOW CAUSE, within ten days of
this order, why the Magistrate Judge should not recommend that Petitioner’s request to
proceed in forma pauperis be denied for lack of jurisdiction. Petitioner may discharge
this order by filing a declaration, under oath, that (1) identifies the Court’s independent
basis for jurisdiction in this matter, (2) attaches a copy of the parties’ agreement to be
bound by arbitration, and (3) explains why this Court should not defer to the jurisdiction
of the District of Colorado for the adjudication of Petitioner’s identical action.

      Petitioner is expressly cautioned that the failure to respond to this order by
the Court’s deadline will result in a recommendation that Petitioner’s in forma
pauperis application be denied for lack of jurisdiction. Alternatively, instead of
responding to this order, Petitioner may voluntarily dismiss this action without prejudice
under Federal Rule of Civil Procedure 41(a). A blank form Notice of Dismissal is
attached for Petitioner’s convenience.



        IT IS SO ORDERED.




                                                                                         00:00
                                                                Initials of Preparer      mr



CV-90 (03/15)                         Civil Minutes – General                          Page 6 of 6
